Case 1:19-cv-01044-PAB Document 18 Filed 04/16/19 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. 19-cv-1044-PAB

BOKF, N.A.,

       Plaintiff,

v.

KELLY CONDON and SUNFLOWER BANK, N.A.,

       Defendant.


                                ENTRY OF APPEARANCE


       PLEASE TAKE notice that Timothy M. Kratz of Jackson Lewis P.C. hereby enters his

appearance on behalf of Defendant Kelly Condon in the above captioned matter.

       Respectfully submitted this 16th day of April 2019.

                                                    /s/ Timothy M. Kratz
                                                    Timothy M. Kratz, Esq.
                                                    JACKSON LEWIS P.C.
                                                    950 17th Street, Suite 2600
                                                    Denver, CO 80202
                                                    Telephone: (303) 892-0404
                                                    Facsimile: (303) 892-5575
                                                    tim.kratz@jacksonlewis.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    KELLY CONDON
Case 1:19-cv-01044-PAB Document 18 Filed 04/16/19 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 16th day of April, 2019, a true and correct
copy of the foregoing ENTRY OF APPEARNCE was served via CM/ECF on the following:

       Joel S. Neckers
       Kenneth E. Stalzer
       Matthew H. Jasilli
       Wheeler Trigg O’Donnell LLP
       370 Seventeenth Street, Suite 4500
       Denver, CO 80202-5647
       Telephone: 303.244.1800
       Facsimile: 303.244.1879
       Email: neckers@wtotrial.com
       stalzer@wtotrial.com
       jasilli@wtotrial.com

       ATTORNEYS FOR PLAINTIFF
       BOKF, N.A.

       Jeffrey Cohen
       Anthony Garcia
       Cohen, LLC
       1600 Broadway, Suite 1660
       Denver, Colorado 80202
       Telephone: 303.524.3636
       jcohen@cohentrial.com
       agarcia@cohentrial.com

       ATTORNEYS FOR DEFENDANT
       SUNFLOWER BANK, N.A.


                                                   s/ Faith Poindexter
                                                   For Jackson Lewis P.C.




                                               2
